Title: To George Washington from Solomon Southwick, 26 May 1778
From: Southwick, Solomon
To: Washington, George


                    
                        Sir,
                        Providence, [R.I.] May 26. 1778
                    
                    I herewith inclose You a Return of Assistant Commissaries of Issues for the Troops within the State of Rhode Island, &c. which I shou’d have done before, but that I did not, some Time back, understand the Resolve of Congress, respecting this Matter, to mean the same I now think it does.
                    Any Commands or Directions from Your Excellency, relative to my Department, will be very cheerfully received, & punctually complied with, as far as possible, by, Sir, Your most respectful, and most obedt hble Servant,
                    
                        Soln Southwick D.C.G. IssuesState R. Island.
                    
                